DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Claims 1 – 11 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing/organizing relationship between data by following certain rules or instruction, without significantly more. The claim(s) recite(s) a method, system for sending a reminder to user including the steps of providing user information about an event, receiving a reminder request comprising conditions to be met for the reminder request, detecting if the conditions are met and sending the reminder to the user. This judicial exception is not integrated into a practical application because the steps can be done by human activity. For example, if a 
In claims 7 – 11, Applicant applies the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment.
Additional limitation in the claim such “one or more processor, a storage device, a communication interface, modules”, are commonly computer components. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cusick et al (U.S. 2010/0311399 A1) in view of Vedran Lerenc (U.S. 2014/0207373 A1).
♦As per claims 1, 7,
Cusick discloses an event reminding method, device (Fig. 1), the method comprising:
“providing a user with information about a preset event for which the user requests a search” See Fig. 4 step 410, Fig. 5 paragraphs 0113 – 0114 of Cusick wherein the user can input keyword to search for a particular video or media [“a user input identifying a video may be received”; “A listing (not shown) of the videos identified by the keyword may be displayed”].
“receiving a reminder request for the preset event from the user, the reminder request comprising a reminder triggering condition that at least comprises geographic location” See Fig. 6, Fig. 10 (triggering condition), paragraphs 0083, 0088, 0114 – 0116, 0122 - 0123 of Cusick wherein the user can request/setup a reminder and selection/setup location based services [“the user may subsequently select a subset of the displayed reminder”, “an audible reminder display 600 may be provided to set an audible reminder for the identified video”].
Cusick inherently teaches “the reminder request comprising … at least comprises geographic location” and “detecting whether the reminder triggering condition is met at least based on a current geographic location of the user satisfying the geographic location of the reminder triggering condition”, by using user’s current location and allowing the user to setup/checking the box for detecting new location (See Fig. 3b, 3d – 3f, paragraph 0078, 0084, 0088, 0097, 0099, 0100 of Cusick), wherein “Program listings area 326 includes program listings for a plurality of television channels corresponding to a selected time slot and the user's current location” and “Screen 330 may be displayed in response to the user changing his location to a location that receives different television programming or the user prompting the interactive media guidance application to retrieve program listings information for the user's current location”.
In case the Applicant disagrees, the Examiner provides another example.
Lerenc, in the same field of endeavor, discloses a method, system allowing the user to create a reminder for an event including the teaching of:
Create new event: See abstract of Lerenc wherein upcoming task, meeting is created.
“detecting whether the reminder triggering condition is met, at least based on a current geographic location of the user satisfying the geographic location of the reminder triggering condition” See paragraphs 0008 – 0010, 0013 - 0014 of Lerenc wherein the location information of the user is linked in a reminder system [“location information from location based services may be used to identify a current location of the mobile computing device. The identified current location may then be compared to a meeting, location and an estimated time to travel between the current location and the meeting location may be calculated”].
It would have been obvious to one with ordinary skill in the art before the effective time of the claim invention to apply the teaching of Lerenc into the invention of Cusick, since both invention were available, and the combination would reduce the time searching formation for the user.
“setting a reminder for the preset event” See Fig. 6, paragraphs 0114 – 0116, 0120 of Cusick wherein the user can request/setup a reminder “an audible reminder display 600 may be provided to set an audible reminder for the identified video”; “after the user has selected the set audible reminder option 610, mobile user equipment device 108 may store the audible reminder settings”].
“detecting whether the reminder triggering condition is met” See Fig. 7, step 730, paragraphs 0124 – 0125 of Cusick wherein the time is compared [“the current time may be compared with the event ID of the triggering event”; “a check is performed to determine whether the current time matches the event ID. If a match is found…”].
“sending the reminder for the preset event to the user when the reminder triggering condition is met” See Fig. 7 step 740 – 750, paragraphs 0125 of Cusick wherein the audio signal is sent to the user [“If a match is found, at step 740, an audio signal that, when heard by the user, identifies the video to the user may be retrieved … the audio signal that identifies the video to the user when the user hears it”].
♦As per claims 2, 8,
“wherein before providing the user with information about the preset event for which the user requests the search, the method further comprises: receiving a search request for the preset event from the user, the search request including a search keyword of the preset keyword that identifies a number of programs … the user may input keyword "idol" and in response any video with a matching keyword in, for example, its title will be identified. A listing (not shown) of the videos identified by the keyword may be displayed”].
♦As per claims 3, 9,
“receiving a request for managing the reminder from the user, wherein said managing comprises at least one of the following operations: addition, deletion and modification” See Fig. 10, paragraphs 0132 - 0133 of Cusick wherein the user can edit the reminder setting.
♦As per claims 4 - 5,
“wherein the reminder comprises reminding content, reminding time and reminding manner”; “wherein the reminding manner comprises at least one of: short message, email, and phone call” See Fig. 6 and 10 of Cusick wherein the reminder comprises content (Dancing with the star), time (February 16, 8pm), manner (audio or ringtone).
♦As per claim 6,
Cusick discloses an event reminding method, the method comprising:
“receiving information about a preset event from a web search platform” See Fig. 4 step 410, Fig. 5 paragraphs 0042, 0052, 0113 – 0114 of Cusick wherein the user can input keyword to search for a particular video or media through a website [“media guidance applications may be provided as online applications (i.e., provided on a web-site)”, “a keyword may be displayed”].
“sending a reminder request for the preset event to the web search platform, the reminder request comprising a reminder triggering condition” See Fig. 6, Fig. 10 (triggering condition), paragraphs 0114 – 0116, 0122 - 0123 of Cusick wherein the user can request/setup a reminder [“the user may subsequently select a subset of the displayed videos for which to set an audible reminder”, “an audible reminder display 600 may be provided to set an audible reminder for the identified video”].
Cusick inherently teaches “the reminder request comprising … at least comprises geographic location” and “detecting whether the reminder triggering condition is met at least based on a current geographic location of the user satisfying the geographic location of the reminder triggering condition”, by using user’s current location and allowing the user to setup/checking the box for detecting new location (See Fig. 3b, 3d – 3f, paragraph 0078, 0084, 0088, 0097, 0099, 0100 of Cusick), wherein “Program listings area 326 includes program listings for a plurality of television channels corresponding to a selected time slot and the user's current location” and “Screen 330 may be displayed in response to the user changing his location to a location that receives different television programming or the user prompting the interactive media guidance application to retrieve program listings information for the user's current location”.
In case the Applicant disagrees, the Examiner provides another example.
Lerenc, in the same field of endeavor, discloses a method, system allowing the user to create a reminder for an event including the teaching of:
Create new event: See abstract of Lerenc wherein upcoming task, meeting is created.
“detecting whether the reminder triggering condition is met, at least based on a current geographic location of the user satisfying the geographic location of the reminder triggering condition” See paragraphs 0008 – 0010, 0013 - 0014 of Lerenc wherein the location information of the user is linked in a reminder system [“location information from location based services may be used to identify a current location of the mobile computing device. The identified current location may then be compared to a meeting, event, or other location and an estimated time to travel between the current location and the meeting location may be calculated”].
It would have been obvious to one with ordinary skill in the art before the effective time of the claim invention to apply the teaching of Lerenc into the invention of Cusick, since both invention were available, and the combination would reduce the time searching formation for the user.
 “receiving a reminder for the preset event sent by the web search platform when the reminder triggering condition is met” See Fig. 7 step 740 – 750, paragraphs 0048 0125 of Cusick wherein the audio signal is sent to the user [“distribution facility 104 may also distribute other media to users, such as video and audio clips, web pages”, “If a match is found, at step 740, an audio signal that, when heard by the user, identifies the video to the user may be retrieved … the audio signal that identifies the video to the user when the user hears it”].
♦As per claims 10 - 11,
Cusick discloses a server, the server comprising:
“one or more processor” Fig. 2, element 206 of Cusick.
“a storage device configured for storing one or more programs” See Fig. 1 – 2 of Cusick.
“a communication interface configured for enabling the processor and the storage device to communicate with an external device” See Fig. 1 of Cusick (communication network 126).
“wherein the one or more programs are executed by the one or more processors, to enable the one or more processors to implement the method of claim 1” See rejection of claim 1.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lerenc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161